Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McNeeley (US20050006505A1).
Regarding claim 1, McNeeley disclose a collapsible vegetable grating plate (abstract), comprising a main body (figs.25-27: (70)) (paragraph 0048), 
wherein the main body (figs.25-27: (70))) comprises an upper collapsible portion (figs.25-27: (76)), a vegetable grating portion (figs.25-27: (74)) and a lower collapsible portion (figs.25-27: (75)) which are hinged successively; 
when the vegetable grating portion (fig.27: (74)) is simultaneously abutted against the upper collapsible portion (fig.27: (72)) and the lower collapsible portion (figs.27: (75)), . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley (US20120198980A1) in view of McNeeley (US20050006505A1).

Regarding claim 1, Bagley disclose a collapsible vegetable grating plate (abstract), comprising a main body (fig.1: (30)) (paragraphs 0020, 0030-0031, 0035 and 0041), 

the lower portion (fig.2: (32)) is hinged (fig.1: (95)) to the vegetable grating portion ( see fig.1 below) (paragraph 0041);
when the vegetable grating portion (see fig.1 below) is simultaneously abutted against the upper collapsible portion (fig.1: (31)) and the lower collapsible portion (fig.2: (32)), planes for carrying vegetables in the upper collapsible portion (fig.1: (31)), the vegetable grating portion (see fig.1 below) and the lower collapsible portion (fig.2: (32)) are located in the same plane; and 
the vegetable grating portion (see fig.1 below) is provided with a cutting blade (fig.2: (40)) used for cutting the vegetables.

Bagley does not disclose the upper collapsible portion, the vegetable grating portion and the lower collapsible portion are hinged successively. 

    PNG
    media_image1.png
    458
    581
    media_image1.png
    Greyscale









McNeeley teaches a collapsible vegetable grating plate (abstract), comprising a main body (figs.25-27: (70)) (paragraph 0048), 
wherein the main body (figs.25-27: (70))) comprises an upper collapsible portion (figs.25-27: (76)), a vegetable grating portion (figs.25-27: (74)) and a lower collapsible portion (figs.25-27: (75)) which are hinged successively; 
when the vegetable grating portion (fig.27: (74)) is simultaneously abutted against the upper collapsible portion (fig.27: (76)) and the lower collapsible portion (figs.27: (75)), planes for carrying vegetables in the upper collapsible portion (fig.27: (76)), the vegetable grating portion (fig.27: (74)) and the lower collapsible portion (fig.27: (75)) are located in the same plane; and the vegetable grating portion (fig.27: (74)) is provided with a cutting blade (fig.27: (81)) used for cutting the vegetables. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bagley to have the upper collapsible portion, the vegetable grating portion and the lower collapsible portion are hinged successively as taught by McNeeley in order to provide a graters that can be safely stored because they can be folded (McNeeley: paragraph 0054), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Bagley disclose the vegetable grating portion (see fig.1 above) comprises a vegetable grating frame (see fig.1 above) and a blade plate (see fig.1 above);
The vegetable grating frame (see fig.1 above) is provided with a placing groove; one end of the placing groove transversely penetrates through a side wall of the vegetable grating frame (fig.1: the groove of the frame where Vegetable grating portion and the blade (40) are embedded) (paragraph 0035 and figs.4-6: see the bar 80 of the blades (81), the bar is placed in groove through sidewall of the frame); 
the blade plate (see fig.1 above) is embedded into the placing groove (see fig.1 above); the thickness of the blade plate (aww fig.1 above) is the same as the depth of the placing groove ; and the cutting blade (fig.2: (40)) is installed at a top surface of the blade plate.

McNeeley teaches the vegetable grating portion (figs.25-27: (74)) comprises a vegetable grating frame (figs.25-27:the frame of the element (74)) and a blade plate (figs.25-27: (71)); both ends of the vegetable grating frame (figs.25-27:the frame of the element (74)) are respectively hinged to the upper collapsible portion (figs.25-27: (76)) and the lower collapsible portion (figs.25-27: (75)); the vegetable grating frame is provided with a placing groove; the blade plate is embedded into the placing groove (fig.27: the groove of the frame of the element (74) where the plate (71) is embedded); 
the thickness of the blade plate (fig.27: (71)) is the same as the depth of the placing groove ; and the cutting blade (fig.27: (83)) is installed at a top surface of the blade plate (fig.27: (71)).
Therefore, Bagley in view of McNeeley teaches the limitations of claim 2.

Regarding claim 7, Bagley disclose wherein a handle (fig.1, 5 and 9: (90)) is hinged at the upper collapsible portion (fig.1: (31)) away from the vegetable grating portion (see fig.1 above).
Regarding claim 8, Bagley disclose wherein a partition convex (see fig.3B below) plate abutted against the handle (fig.1, 5 and 9: (90)) is protruded at the upper collapsible portion (figs.1 and 9: (31)).

    PNG
    media_image2.png
    775
    647
    media_image2.png
    Greyscale











Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley (US20120198980A1) in view of McNeeley (US20050006505A1) as applied to claim 1 above, and further in view of Cornfield (US20050252387A1).

Regarding claim 3, Bagley disclose the vegetable grating portion (see fig.1 above) comprises a vegetable grating frame (see fig.1 above) and a blade plate (see fig.1 above);
the blade plate (see fig.1 above) is embedded into the placing groove (see fig.1 above); the thickness of the blade plate (aww fig.1 above) is the same as the depth of the placing groove ; and the cutting blade (fig.2: (40)) is installed at a top surface of the blade plate.

Bagley in view of McNeeley does not disclose a groove is formed at an inner groove wall of the placing groove; a convex strip is integrally formed on the side wall of the blade plate; and the convex strip extends into the groove and is abutted against an inner groove wall of the groove.

Cornfield teaches vegetable grating plate (abstract), comprising: 
a main body (fig.4E: (12));
a vegetable grating frame (fig.4E: the frame of the main body (12))) and a blade plate (fig.4E: (102));
The vegetable grating frame is provided with a placing groove (fig.4: (14))
the blade plate (fig.4E: (102)) is embedded into the placing groove (fig.2); the thickness of the blade plate is the same as the depth of the placing groove (fig.2) ; and the cutting blade (fig.2: (101)) is installed at a top surface of the blade plate
wherein a groove (fig.4B: (108)) is formed at an inner groove wall of the placing groove; a convex strip (fig.4E: (112)) is integrally formed on the side wall of the blade 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bagley to have a groove is formed at an inner groove wall of the placing groove; a convex strip is integrally formed on the side wall of the blade plate; and the convex strip extends into the groove and is abutted against an inner groove wall of the groove as taught by Cornfield, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding claim 9, Cornfield teaches the bottom of the main body (fig.5A: (12)) is provided with a plurality of openings (figs.5A: (120)); and the width of the openings is gradually decreased towards a side of the main body (paragraphs 0168-0172 and figs.5A-5D).
Regarding claim 10, Bagley in view of McNeeley teaches a vegetable grater, comprising the collapsible vegetable grating plate of claim 1 (see the rejection of claim 1), 
Cornfield teaches a vegetable containing basket (fig.5G: (116) arranged below the vegetable grating plate (fig.5G: (10b)) (paragraph 0170).
Therefore, Bagley in view of McNeeley and Cornfield teaches the limitations of claim 10.

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 4, neither Bagley (US20120198980A1) nor Yu (CN203341599U) disclose every single limitation as set forth, nor does the combination of Bagley and Yu teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “the upper collapsible portion is provided with a first limiting groove ; the lower collapsible portion is provided with a second limiting groove ; the vegetable grating frame comprises a bracket hinged to the upper collapsible portion and the lower collapsible portion, and a blade frame clamped to the bracket; a first limiting block and a second limiting block are integrally formed on a bottom surface of the blade frame; the first limiting block is embedded into the first limiting groove and is used for limiting the blade frame to rotate relative to the upper collapsible portion; and the second limiting block is embedded into the second limiting groove and is used for limiting the blade frame to rotate relative to the lower collapsible portion” in combination with the other limitations of the claim. 
Claims 5 and 6 are depended from claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (CN203341599U), Guetta (US20190174958A1) and Feer (US5312054A).
Yu disclose a collapsible vegetable grating plate, comprising a main body, wherein the main body comprises an upper collapsible portion (fig.1: (2)), a vegetable grating portion (fig.1: (3) and a lower collapsible portion (fig.1: (4)) which are hinged successively; when the vegetable grating portion is simultaneously abutted against the upper collapsible portion and the lower collapsible portion, planes for carrying vegetables in the upper collapsible portion , the vegetable grating portion and the lower collapsible portion are located in the same plane (abstract and figs.1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725